DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-4, 6, 8-10, and 13-15 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection has been made.
Applicant made an argument that Feng does not disclose a housing that has a sidewall with a single interior cavity that extends between a first and a second end with the first end configured to be releasably connected directly to the distal end of the handpiece of a phototherapy device. 
This argument has been considered but is not persuasive. Specific drawing annotations have been provided to show that Feng discloses such limitations. Please refer to the rejection section for the details. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Re Claim 8, there’s a typographical error for word “withing”. 
Appropriate correction is required.
Drawings
Drawing filed on July 31, 2015 contains color drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing having a single interior cavity extending between a first end and a second end, the first end configured to be releasably connected directly to a distal end of a handpiece of a phototherapy apparatus that distributes UVB light and an optical matrix that is located at the second end of the housing and spaced away from the first end of the housing” in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Re Claims 1 and 8, the limitation, “housing having a single interior cavity extending between a first end and a second end, the first end configured to be releasably connected directly to a distal end of a handpiece of a phototherapy apparatus that distributes UVB light and an optical matrix that is located at the second end of the housing and spaced away from the first end of the housing”, the underlined limitations are new matter. There is no textual support for these limitations in the instant specification. The limitations are also not shown in the drawings. 
Applicant stated on page 7 of the Remarks that support for amendments to independent claims 1 and 8 are found in Figs. 10B, 10D, and 11A-11C of the application as originally filed. However, drawings marked with the indicated figure numbers weren’t found. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4, 6, 8-10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “approximately 308 nm” is indefinite, because it is unclear what range is “approximately 308 nm”. Is approximately 308 nm plus or minus 2 nm, or plus or minus 5 nm? The instant specification has not defined the range for “approximately 308 nm”. 
Re Claim 8, the limitation “a maximum tolerable dose” is indefinite, because it is a relative term which renders the claim indefinite.  The term "a maximum tolerable dose" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Indefiniteness of the independent claims render their dependent claims indefinite. 
Re Claims 13 and 14, the limitation “the minimum blistering dose” is indefinite, because it lacks antecedent basis. 
Re Claim 14, the limitation “a maximum tolerable dose of the UVB light” is indefinite, because it is unclear whether it is referring to the “maximum tolerable dose of phototherapy” in claim 8 or to a different dose. 
Re Claim 14, the limitation “a near optimum therapeutic dose” is indefinite, because it is a relative term which renders the claim indefinite.  The term "a near optimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6, 8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, in view of Feng et al. (CN 201230877 – please refer to translated version for citation), hereinafter “Feng”. 
Re Claim 1, Minamoto discloses a dosimetry device (para. [0022]-[0026], figs. 1, 2, 3, 4A, 4B, para. [0031] discloses a dosimetry device 17 removably mounted on filter mount 39 of casing 20 for covering light source 16), comprising: 
a housing having a first end and a second end, the first end configured to be releasably connected directly to a distal end of a handpiece of a phototherapy apparatus that distributes UVB light (annotated fig. 3 shows a housing of filter unit 17 with a first end and a second end, the first end configured to be releasably connected directly to a distal end of a handpiece of a phototherapy apparatus that distributes UVB light, para. [0039] discloses that filter unit 17 is removably mounted on filter mount 39 on one side of casing 20) and an optical matrix having a plurality of at least one of absorptive, reflective and partially transmissive regions that are at least one of connected to the housing and formed within the housing, wherein the optical matrix is configured to receive the UVB light from the phototherapy apparatus when the housing is releasably connected to the phototherapy apparatus (para. [0039] discloses that filter unit 17 has nine light-shielding filters 18 having respective different transmittances for the UV radiation emitted from light source 16 and single circular opening 31 that does not have any light-shielding filters and UV radiation emitted from light source 16 will pass through it), 

    PNG
    media_image1.png
    446
    653
    media_image1.png
    Greyscale


wherein, when a single dose of the UVB light in a narrow band, monochromatic wavelength at approximately 308 nm is transmitted by the phototherapy apparatus and supplied to the optical matrix (fig. 4B, fig. 1, para. [0032] discloses light source 16 having ultraviolet florescent lamp 21 for emitting narrow-band ultraviolet radiation, UV-B. Ultraviolet fluorescent lamp 21 is of a flat structure having a pair of ultraviolet transmitting panel 22 and rear panel 23 which are positioned to face each other. Para. [0033] discloses that ultraviolet fluorescent lamp 21 can emit ultraviolet radiation at a sufficiently high level of intensity, provide ultraviolet radiation at a uniform level of intensity in each of irradiated spot S on the skin of the patient, and quickly emit ultraviolet radiation at a desired intensity when turned on, which reads on “a single dose of the UVB light in a narrow band, monochromatic wavelength”. Para. [0034] further discloses that ultraviolet-emission fluorescent layer 27 is disposed on the inner surface of ultraviolet transmitting panel 22 and that ultraviolet emission fluorescent layer 27 is excited by ultraviolet radiation and emits a narrow-band ultraviolet radiation (UV-B) having an emission spectrum 
wherein each of the plurality of at least one of absorptive, reflective and partially transmissive regions of the optical matrix are at least one of square, rectangular, circular and2U.S. Pat. App. No. 14/815,424Atty. Docket: 8684-003 ovoid (para. [0042] discloses each of light shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness deposited on a surface of the glass plate, which reads on each region being circular).  
Examiner note: A phototherapy apparatus is not required by the claim. Based on the claim language, the optical matrix only needs to be configured to let a narrow band, monochromatic wavelength at approximately 308 nm transmit through, but the optical matrix can also be configured to let any other wavelengths transmit through. 
Minamoto is silent regarding a housing having a single interior cavity extending between a first end and a second end, an optical matrix that is located at the second end of the housing and spaced away from the first end of the housing, wherein the optical matrix is configured to receive the UVB light through the single interior cavity from the phototherapy apparatus when the housing is releasably connected to the phototherapy apparatus. 


    PNG
    media_image2.png
    713
    469
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    597
    553
    media_image3.png
    Greyscale

	Minamoto discloses the housing releasably connected directly to a distal end of a handpiece of a phototherapy apparatus (para. [0039] discloses that filter unit 17 is removably mounted on filter mount 39 on one side of casing 20), but is silent regarding the details of the mechanical connection between the housing and the handpiece. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by incorporating releasably connectable mechanical connection using a T-shaped buckle and a T-shaped snap groove between the dosimetry device and the phototherapy apparatus, has a single interior cavity extending between a first end and a second end, an optical matrix being located at the second end of the housing and spaced away from the first end of the housing, and wherein the optical matrix is configured to receive the UVB light through the single interior cavity from the phototherapy apparatus when the housing is releasably connected to the phototherapy apparatus, as taught by Feng, for the purpose of easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient (page 5, paragraph 2). 
Re Claim 2, Minamoto discloses that the intensity of light passing through the regions ranges from about 20% of an intensity of the light that is supplied to the optical matrix in one region up to about 100% of the intensity of the light that is supplied to the optical matrix in another region (para. [0039] discloses light shielding filters 18 and opening 31 are linearly arrayed such that their transmittances for the UV radiation are successively arranged from 10% to 100%).  
Re Claim 3, Minamoto discloses that the intensity of light passing through the regions ranges from about 0% of an intensity of the light that is supplied to the optical matrix in one region up to about 90% of the intensity of the light that is supplied to the optical matrix in another region (para. [0039] discloses that the transmittances for the ultraviolet radiation of light-shielding filters range from 10% to 90% at intervals of 10%; para. [0043] discloses that filter unit 17 has integral continuous land 33 disposed around light-shielding filters 18, which reads a region that let 0% of an intensity of the light pass through).  
Re Claim 6, Minamoto discloses that each of the regions include at least one of a metallic, multi-dielectric and a dielectric coating or volume absorbing materials in a UVB range (para. [0042] discloses that each of light-shielding filters 18 comprises a circular glass plate and a film of chromium having a desired thickness is deposited on a surface of the glass plate. The amount of radiation that is 
Re Claim 4, Minamoto discloses that the matrix is rectangular (para. [0037], fig. 3 discloses that light shielding filters 18 and opening 31 are linearly arrayed). 
Minamoto is silent regarding the matrix being substantially square, but Minamoto discloses that “[t]hough light-shielding filters 18 and opening 31 are shown as being linearly arrayed, they may be arranged in any of various different patterns, e.g., a pattern represented by a plurality of columns, a pattern represented by a plurality of radial arms, a pattern represented by a circle, etc.” (para. [0041]). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by …., by configuring the matrix to be substantially square, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Re Claim 15, Minamoto discloses that the housing is rectangular (fig. 3 shows that the housing is rectangular). 
Minamoto is silent regarding the housing being circular. 
Para. [0029] of the instant specification discloses that “the shape of the housing 22 can be any shape, including, but not limited to, square, rectangular, elliptical, triangular, and trapezoidal”. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by …, by configuring the housing to be circular, since it has been held that the change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 IV. 
Re Claim 8, Minamoto discloses a method of treating an area of diseased skin, the method comprising the following steps: 

connecting the first end of the dosimetry device to a distal end of a phototherapy apparatus that is configured to dispense the UVB light (annotated fig. 3 shows a housing of filter unit 17 with a first end and a second end, the first end configured to be releasably connected directly to a distal end of a handpiece of a phototherapy apparatus that distributes UVB light, para. [0039] discloses that filter unit 17 is removably mounted on filter mount 39 on one side of casing 20); 

    PNG
    media_image4.png
    446
    653
    media_image4.png
    Greyscale

arranging the dosimetry device near the treatment area of the diseased skin with the second end and the optical matrix facing the diseased skin (para. [0051]-[0055], fig. 3 discloses that land 33, the since land 33 with through holes 32 defined therein prevents ultraviolet radiation which passes through light-shielding filters 18 and opening 31 from leaking out of spots S, regions of the patient other than the irradiated region are not irradiated with ultraviolet radiation); 
transmitting a single dose of the UVB light in a narrow band, monochromatic wavelength at approximately 308 nm from the phototherapy apparatus (para. [0052] discloses user operating UV lamp 21 of light source 16 to apply different doses of light to the skin of the patient, fig. 4B, fig. 1, para. [0032] discloses light source 16 having ultraviolet florescent lamp 21 for emitting narrow-band ultraviolet radiation, UV-B. Ultraviolet fluorescent lamp 21 is of a flat structure having a pair of ultraviolet transmitting panel 22 and rear panel 23 which are positioned to face each other. Para. [0033] discloses that ultraviolet fluorescent lamp 21 can emit ultraviolet radiation at a sufficiently high level of intensity, provide ultraviolet radiation at a uniform level of intensity in each of irradiated spot S on the skin of the patient, and quickly emit ultraviolet radiation at a desired intensity when turned on, which reads on “a single dose of the UVB light in a narrow band, monochromatic wavelength”. Para. [0034] further discloses that ultraviolet-emission fluorescent layer 27 is disposed on the inner surface of ultraviolet transmitting panel 22 and that ultraviolet emission fluorescent layer 27 is excited by ultraviolet radiation and emits a narrow-band ultraviolet radiation (UV-B) having an emission spectrum with a sharp peak that is in the vicinity of the wavelength of 310 nm, which reads on “the UVB light in a narrow band, monochromatic wavelength at approximately 308 nm the UVB light in a narrow band, monochromatic wavelength at approximately 308 nm”); 
supplying the dose of the UVB light to the optical matrix (para. [0052] discloses that the UV radiation passes through light-shielding filters 18 and opening 31 of filter unit 17 and is applied to the skin of the patient at spot S with different levels of UV radiation intensity); 

determining a maximum tolerable dose of phototherapy that is capable of being applied to the area of diseased skin when the single dose of UVB light is applied to the area of diseased skin by analyzing the treatment area subsequent to transmitting the varying intensity percentages of the UVB light to the treatment area (para. [0053] discloses that the state of the skin in each of spots S is visually examined by the doctor to determine the minimum erythema doses).  
Minamoto is silent regarding the housing of the dosimetry device having a sidewall within which a single interior cavity extends between a first end and a second end and an optical matrix that isU.S. Pat. App. No. 14/815,424 Atty. Docket: 8684-003arranged at the second end within the housing and the dose of light being supplied through the single interior cavity of the housing of the dosimetry device to the optical matrix. 
However, Feng discloses a dosimetry device comprising a housing (fig. 2, panel 20) having a side wall within which a single interior cavity extending between a first end and a second end, an optical matrix that is located at the second end of the housing and spaced away from the first end of the housing (see the annotated figure below), wherein the optical matrix is configured to receive the light through the single interior cavity from the phototherapy apparatus when the housing is releasably connected to the phototherapy apparatus (page 1 discloses “the panel provided with a form piece for the light emitted by the lamp tube to pass through. The form sheet includes a plurality of forms of 

    PNG
    media_image2.png
    713
    469
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    597
    553
    media_image3.png
    Greyscale

	Minamoto discloses the housing releasably connected directly to a distal end of a handpiece of a phototherapy apparatus (para. [0039] discloses that filter unit 17 is removably mounted on filter mount 39 on one side of casing 20), but is silent regarding the details of the mechanical connection between the housing and the handpiece. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto, by incorporating releasably connectable mechanical connection using a T-shaped buckle and a T-shaped snap groove between the dosimetry device and the phototherapy apparatus, has a side wall within which a single interior cavity extending between a first end and a second end, an optical matrix being arranged at the second end of the housing, and wherein the optical matrix is configured to receive the UVB light through the single interior cavity from the phototherapy apparatus when the housing is releasably connected to the phototherapy apparatus, thereby the dose of light being supplied through the single interior cavity of the housing of the dosimetry device to the optical matrix, as taught by Feng, for the purpose of easy attachment and detachment of the housing of the dosimetry device from the phototherapy apparatus so that when the optical matrix or the form sheet needs to be replaced, the replacement is very convenient (page 5, paragraph 2). 
MPEP 2112.02 states that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. 
Re Claim 9, Minamoto discloses that the intensity percentages of the UVB light passing through the regions of the optical matrix range from about 20% in one region up to about 100% in another region (para. [0039] discloses light shielding filters 18 and opening 31 are linearly arrayed such that their transmittances for the UV radiation are successively arranged from 10% to 100%).  
Re Claim 10, Minamoto discloses that the intensity percentages of the UVB light passing through the regions of the optical matrix range from about 0% in one region up to about 90% in another region (para. [0039] discloses that the transmittances for the ultraviolet radiation of light-shielding filters range from 10% to 90% at intervals of 10%; para. [0043] discloses that filter unit 17 has integral continuous land 33 disposed around light-shielding filters 18, which reads a region that let 0% of an intensity of the light pass through).  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Minamoto et al. (US 2006/0195166), hereinafter “Minamoto”, as modified by Feng et al. (CN 201230877 – please refer ), hereinafter “Feng”, and further in view of Irwin et al. (US 2013/0018442).
Re Claims 13 and 14, Minamoto as modified by Feng discloses the claimed invention substantially as set forth in claim 8. 
Minamoto and Feng are silent regarding the treatment area is analyzed approximately 24 to 48 hours after the varying intensity percentages of the UVB light are applied thereto through the optical matrix to assess the minimum blistering dose of skin being treated and the step of applying a maximum tolerable dose of the UVB light to the treatment area based on a determination of the minimum blistering dose of the UVB light from an analysis of the varying intensity percentages of the UVB light to the treatment area to determine a near optimum therapeutic dose without blistering of the treatment area. 
However, Irwin discloses a device for UV photo-therapy to treat skin disorders such as atopic dermatitis, dyshidrosis, eczema, lichen planus, psoriasis, and vitiligo (abstract) and discloses determining a maximum tolerable dose of phototherapy that is capable of being applied to a treatment area of diseased skin (para. [0051], “In light of the foregoing reasons, doses as high as a patient can tolerate are preferred. More particularly, dosages as least as high as 1 minimum erythema dose (MED) have proven to be extremely advantageous. … For example, levels of exposure to UV radiation as high as 16 to 20 MED, cause UV radiation burns that produce blisters on the skin. However, only a single treatment at this exposure level is necessary to rehabilitate the diseased tissue. Thus, employing dosages that cause UV radiation burns accompanied by blistering appear to yield successful single treatment phototherapy.”) and teaches using a single dose of the UVB light in a narrow band, monochromatic wavelength at approximately 308 nm from a phototherapy apparatus (para. [0054], [0055], [0056], “a XeCl gas laser outputting light having a wavelength of about 308 nanometers, or an arc lamp or fluorescent lamp that provides radiation within the UVB region”, [0062], [0080], [0182]) for the purpose of treating psoriasis and oral lichen planus (para. [0080] and [0182]). 
Irwin further discloses the step of analyzing the treatment area subsequent to transmitting the varying intensity percentages of the UVB light to the treatment area to assess the minimum blistering dose of the 4U.S. Pat. App. No. 14/815,424Atty. Docket: 8684-003 treatment area, the treatment area being analyzed approximately 24 to 48 hours after the varying intensity percentages of the UVB light are applied thereto to assess the minimum blistering dose of skin being treated and the step of applying a maximum tolerable dose of the UVB light to the treatment area based on a determination of the minimum blistering dose of the UVB light from an analysis of the varying intensity percentages of the UVB light to the treatment area to determine a near optimum therapeutic dose without blistering of the treatment area (para. [0051], para. [0124], "Each patient's individual minimal erythema dose (MED) was determined by exposing the patient's skin to a set of controlled response calibration doses. ... Each patient received eight different calibration doses."; para. [0125], "The patient's response to the response calibration doses were observed 24 hours after the calibration doses were delivered"; [0129]-[0130], "When the first three subjects were treated, it was observed that dosages of 8 and 16 times the patient's MED caused blistering at the treatment site within twenty-four hours of administration. It was therefore decided that the treatment regimen should be modified to include delivery doses of 0.5, 1, 2, 3, 4, and 6 times the patient's MEDs. These doses were well-tolerated by all the subjects, with some slight erythema observed in some subjects at 4 and 6 MEDs."; [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Minamoto as modified by Feng, by analyzing the treatment area subsequent to transmitting the varying intensity percentages of the UVB light to the treatment area through the optical matrix to assess the minimum blistering dose of the 4U.S. Pat. App. No. 14/815,424Atty. Docket: 8684-003 treatment area, the treatment area being analyzed approximately 24 to 48 hours after the varying intensity percentages of the UVB light are applied thereto through the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/V.V.H./
Vynn Huh, March 13, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        


/JONATHAN T KUO/Primary Examiner, Art Unit 3792